Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 59







State of North Dakota, 		Plaintiff and Appellee



v.



Verdane Georgeson, 		Defendant and Appellant







No. 20060211







Appeal from the District Court of Benson County, Northeast Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



James P. Wang, State’s Attorney, P.O. Box 211, Minnewaukan, N.D. 58351-

0211, for plaintiff and appellee.



Benjamin C. Pulkrabek, 402 1st Street NW, Mandan, N.D. 58554-3118, for defendant and appellant.

State v. Georgeson

No. 20060211



Per Curiam.

[¶1]	Verdane Georgeson appeals a criminal judgment convicting him of gross sexual imposition, arguing the trial court’s preliminary instruction and jury admonishments constituted reversible error, and that there was insufficient evidence to convict him.  Georgeson’s appeal is completely without merit, and the judgment is supported by substantial evidence.  Therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(1) and (3).  

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner